Citation Nr: 0608880	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-39 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to Department of Veterans Affairs (VA) 
death benefits as the surviving spouse of the veteran.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran reportedly served on active duty from February 
1972 until his death in January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
Regional Office (RO) letter determination dated in October 
2004 that informed the appellant that her claim for death 
benefits as the surviving spouse of the veteran was denied on 
the basis that new and material evidence had not been 
submitted.  

In a decision dated in July 1997, the Board of Veterans' 
Appeals (Board) concluded that the appellant was not entitled 
to death benefits as the surviving spouse of the veteran.  A 
rating decision in November 1998 found new and material 
evidenc had not been received to reopen the claim for VA 
death benefits as the surviving spouse of the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to certification of the appeal to the Board in 
December 2005, additional evidence was received into the 
record without waiver of RO consideration of the additional 
evidence.  Such evidence is for consideration by the RO prior 
to appellate consideration.  38 C.F.R. § 20.1304 (2005).

In a statement faxed to the Board in March 2006, the 
appellant requested a video conference hearing before the 
Board.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue on appeal with 
consideration of the additional evidence 
of record received since the Statement of 
the Case issued in October 2004.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  

2.  Thereafter, only if the benefit sought 
remains denied, the RO should schedule the 
appellant for a video conference hearing 
before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

